Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2017/050474 09/07/2017, which claims benefit of 62/482,750 04/07/2017, and claims benefit of 62/384,403 09/07/2016, and claims benefit of 62/384,407 09/07/2016.
2.	Amendment of claims 1-6, and cancelation of claims 7 and 22 and a terminal disclaimer in the amendment filed on 3/31/2021 is acknowledged. Claims 1-6, 8-21 and 23-31 are pending in the application.  
Reasons for Allowance
3.	The rejection of claims 1-6, 8-21 and 23-31 under 35 U.S.C. 112(a) has been overcome in the amendment filed on 3/31/2021. The rejection of claims 1-3 under 35 U.S.C. 112(b) has been overcome in the amendment filed on 3/31/2021.
4.	Since the terminal disclaimer against Bachovchin et al. ‘502 and ‘181 has been filed and approved in the Office, therefore the rejection of claims 1-3 under the obviousness-type double patenting over Bachovchin et al. ‘502 and ‘181 has been overcome in the amendment filed on 3/31/2021.
5. 	Claims 1-6, 8-21 and 23-31 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference  allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

April 13, 2021